Name: Commission Regulation (EEC) No 4006/87 of 23 December 1987 amending Protocol No 4 on cotton
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 31.12.1987 EN Official Journal of the European Communities L 377/49 COMMISSION REGULATION (EEC) No 4006/97 of 23 December 1987 amending Protocol No 4 on cotton THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as amended by Regulation (EEC) No 3985/87 (2), and in particular Article 15 thereof, Whereas Council Regulation (EEC) No 2658/87 establishes, with effect from 1 January 1988, a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community; Whereas, as a consequence, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Protocol No 4 of 24 May 1979 concerning cotton (3), according to the terms of the combined nomenclature; whereas these adaptations do not call for any amendment of substance, HAS ADOPTED THIS REGULATION: Article 1 Protocol No 4/79 on cotton is modified as follows: The first provision of Protocol No 4 is replaced by the following: 1. This Protocol concerns cotton, not carded or combed, falling within heading No 5201 00 of the combined nomenclature. Article 2 This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 376, 31. 12. 1987, p. 1. (3) OJ No L 291, 19. 11. 1979, p. 174.